UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 0-13959 LML PAYMENT SYSTEMS INC. (Exact name of registrant as specified in its charter) Yukon Territory ###-##-#### (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1680-1140 West Pender Street Vancouver, British Columbia CanadaV6E 4G1 (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (604) 689-4440 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer []Accelerated Filer[ X ]Non-Accelerated Filer[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] The number of shares of the registrant's Common Stock outstanding as of August 3, 2007, was 22,337,205. LML PAYMENT SYSTEMS INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 INDEX Page Number PART I. FINANCIAL INFORMATION 1 Item 1. Consolidated Financial Statements 1 Consolidated Balance Sheets (unaudited) at June 30, 2007 and March 31, 2007 1 Consolidated Statements of Operations and Deficit (unaudited) for the Three Months Ended June 30, 2007 and 2006 2 Consolidated Statements of Cash Flows (unaudited) for the Three Months Ended June 30, 2007 and 2006 3 Notes to Consolidated Financial Statements (unaudited) 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II. OTHER INFORMATION 14 Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 6. Exhibits 14 SIGNATURE PAGE 15 In this Quarterly Report on Form 10-Q, unless otherwise indicated, all dollar amounts are expressed in United States Dollars. PART I. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS LML PAYMENT SYSTEMS INC. CONSOLIDATED BALANCE SHEETS (In U.S. Dollars, except as noted below) (Unaudited) June 30, 2007 March 31, 2007 ASSETS Current Assets Cash and cash equivalents $ 9,031,550 $ 10,163,008 Restricted cash 250,000 250,000 Accounts receivable, less allowances of $29,595 and $23,388, respectively 636,106 330,055 Prepaid expenses 428,177 405,213 Total Current Assets 10,345,833 11,148,276 Property and equipment, net 1,432,667 1,362,003 Patents, net 907,134 943,985 Restricted cash 157,700 - Other Assets 15,018 224,263 Unallocated purchase price (Note 7) 21,743,255 - TOTAL ASSETS 34,601,607 13,678,527 LIABILITIES Current Liabilities Accounts payable 1,402,890 659,111 Accrued liabilities 883,393 143,974 Accrued compensation 208,996 165,703 Funds due to merchants 2,812,117 - Amounts due to former shareholders of Beanstream Internet Commerce Inc. (Note 7) 3,192,032 - Current portion of obligations under capital lease 366,633 360,179 Current portion of promissory notes (Note 7) 2,346,537 - Current portion of deferred revenue 1,564,166 1,531,260 Total Current Liabilities 12,776,764 2,860,227 Obligations under capital lease 632,591 726,806 Promissory notes (Note 7) 2,346,536 - Deferred revenue 5,543,239 5,859,628 TOTAL LIABILITIES 21,299,130 9,446,661 SHAREHOLDERS' EQUITY Capital Stock Class A, preferred stock, $1.00 CDN par value, 150,000,000 shares authorized, issuable in series, none issued or outstanding - - Class B, preferred stock, $1.00 CDN par value, 150,000,000 shares authorized, issuable in series, none issued or outstanding - - Common shares, no par value, 100,000,000 shares authorized, 22,314,955 and 20,207,094 shares issued and outstanding, respectively 41,953,709 32,774,368 Contributed surplus 3,582,727 3,443,292 Deficit (32,233,959 ) (31,985,794 ) Total Shareholders' Equity 13,302,477 4,231,866 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY 34,601,607 13,678,527 See accompanying notes to the unaudited consolidated financial statements. -1- LML PAYMENT SYSTEMS INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND DEFICIT (In U.S. Dollars, except share data) (Unaudited) Three Months Ended June 30 2007 2006 REVENUE $ 1,455,716 $ 1,795,548 COSTS AND EXPENSES Cost of operations 1,024,561 1,265,066 Sales, general and administrative expenses (includes stock-based compensation expense of $139,435 (June 30, 2006 - $124,195)) 638,111 728,977 Amortization and depreciation 126,516 79,812 LOSS BEFORE OTHER INCOME AND INCOME TAXES (333,472 ) (278,307 ) Other (expenses) income, net (5,816 ) 384,319 Interest income, net 95,323 103,756 (LOSS) INCOMEBEFORE INCOME TAXES (243,965 ) 209,768 Income taxes 4,200 25,846 NET (LOSS) INCOME (248,165 ) 183,922 DEFICIT, beginning of period (31,985,794 ) (30,912,931 ) DEFICIT, end of period (32,233,959 ) (30,729,009 ) (LOSS) EARNINGSPER SHARE, basic and diluted (0.01 ) 0.01 WEIGHTED AVERAGE SHARES OUTSTANDING Basic 20,230,257 20,204,359 Diluted 20,230,257 21,105,859 See accompanying notes to the unaudited consolidated financial statements. -2- LML PAYMENT SYSTEMS INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In U.S. Dollars) (Unaudited) Three Months Ended June 30 2007 2006 Operating Activities: Net (Loss) Income $ (248,165 ) $ 183,922 Adjustments to reconcile net (loss) income to net cash provided by operating activities Provision for losses on accounts receivable - 24,464 Amortization and depreciation 126,516 79,812 Stock-based compensation 139,435 124,195 Stock-based compensation – future income taxes - 21,646 Other (1,700 ) - Changes in operating assets and liabilities Accounts receivable (47,828 ) 57,882 Prepaid expenses 56,160 16,917 Accounts payable and accrued liabilities (101,984 ) (452,006 ) Deferred revenue (365,756 ) 8,015,881 Net cash (used in) provided byoperating activities (443,322 ) 8,072,713 Investing Activities: Other assets - (100,000 ) Acquisition of Beanstream, net of cash acquired (Note 7) (513,146 ) - Acquisition of property and equipment (84,385 ) (7,047 ) Proceeds from disposal of equipment 1,700 - Patents (4,542 ) (765 ) Net cash used in investing activities (600,373 ) (107,812 ) Financing Activities: Payments on capital leases (87,763 ) (9,237 ) Payments on long-term borrowing - (2,773 ) Proceeds from exercise of stock options - 64,350 Net cash (used in) provided by financing activities (87,763 ) 52,340 (DECREASE) INCREASEIN CASH AND CASH EQUIVALENTS (1,131,458 ) 8,017,241 Cash and cash equivalents, beginning of period 10,163,008 3,691,632 Cash and cash equivalents, end of period 9,031,550 11,708,873 See accompanying notes to the unaudited consolidated financial statements. -3- LML PAYMENT SYSTEMS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1.
